Title: Affidavit for De Bellefonds, 25 January [1789?]
From: Unknown
To: 


Paris, 25 Jan. 1781 [1789?]. Certificate, issued as “Secrétaire d’Etat” and minister at the Court of France, concerning the services that “Monsieur le Chevalier de Bellefonds a rendu sur le Continent de L’Amerique, ou il fut blés” and his right leg broken, according to an affidavit signed by D’Estaing; informing all whom it may concern that De Bellefonds is authorized to wear the insigne “de l’association de Cincinnatus, Jusqu’au moment où il recevra son Diplome des Etats Unis de l’Amérique.”
